Pzena Mid Cap Focused Value Fund Summary Prospectus March 31, 2014 Investor Class PZVMX Institutional Class PZIMX Before you invest, you may want to review the Pzena Mid Cap Focused ValueFund’s (the “Mid Cap Fund”) Statutory Prospectus, which contains more information about the Fund and its risks.The current Statutory Prospectus and Statement of Additional Information dated March 31, 2014, are incorporated by reference into this Summary Prospectus.You can find the Fund’s Statutory Prospectus and other information about the Fund online at www.pzenafunds.com.You can also get this information at no cost by calling 1-844-796-1996 (1-844-PZN-1996) or by sending an e-mail request to mutualfunds@pzena.com. Investment Objective The Pzena Mid Cap Focused Value Fund (the “Mid Cap Fund”)seeks to achieve long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Mid Cap Fund. SHAREHOLDER FEES (fees paid directly from your investment) Investor Class Institutional Class Redemption Fee (as a percentage of amount redeemed on shares held 30days or less) 1.00% 1.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.80% 0.80% Distribution and Service (Rule 12b-1) Fees 0.25% 0.00% Other Expenses (includes Shareholder Servicing Plan Fee)(1) 2.97% 2.87% Shareholder Servicing Plan Fee 0.10% 0.00% Total Annual Fund Operating Expenses 4.02% 3.67% Less: Fee Waiver and Expense Reimbursement(2) -2.67% -2.67% Net Annual Fund Operating Expenses 1.35% 1.00% Other expenses are based on estimated amounts for the current fiscal year. Pzena Investment Management, LLC (the “Adviser”) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses (“AFFE”), interest expense, taxes, dividends on securities sold short and extraordinary expenses) do not exceed 1.35% of average daily net assets of the Investor Class shares and 1.00% of average daily net assets of the Institutional Class shares (the “Expense Caps”).The Expense Caps will remain in effect through at least June 27,2015, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived and paid, subject to the Expense Caps. Example.This Example is intended to help you compare the cost of investing in the Mid Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Caps only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years Investor Class Institutional Class Portfolio Turnover.The Mid Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.As the Mid Cap Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Principal Investment Strategies Under normal market conditions, the Mid Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of “mid-cap” companies.The Fund defines a “mid-cap” company as an issuer whose market capitalization falls between the 201st to 1,200th largest market capitalization of U.S. listed, publicly traded companies as determined by the Adviser from publicly available data sources at the time of purchase (“mid cap companies”).As of December 31, 2013, the market capitalization of these mid-cap companies according to such publicly available data sources ranged from $1.6 billion to $24.5 billion.In managing the Fund’s assets, the Adviser will follow a classic value strategy.The Fund’s portfolio will generally consist of 30 to 40 stocks identified through a research-driven, bottom-up security selection process based on thorough fundamental research.The Mid Cap Fund seeks to invest in mid cap company stocks that, in the opinion of the Adviser, sell at a substantial discount to their intrinsic value but have solid long-term prospects.Though the Fund will primarily invest in U.S. listed companies, it may also invest up to 20% of its net assets in shares of foreign companies that are traded on U.S. exchanges. In evaluating an investment for purchase by the Mid Cap Fund, the Adviser focuses on the company’s underlying financial condition and business prospects considering estimated earnings, economic conditions, degree of competitive or pricing pressures, and the experience and competence of management, among other factors.The Adviser’s sell discipline is guided by the same process with which the Adviser originally screens the investment universe.The Adviser sells a security when it reaches fair value, there are more attractive opportunities or there is a change in company fundamentals. Principal Risks Losing all or a portion of your investment is a risk of investing in the Mid Cap Fund.The following additional risks could affect the value of your investment: · Market Risk.The value of the Mid Cap Fund’s shares will fluctuate as a result of the movement of the overall stock market or of the value of the individual securities held by the Fund, and you could lose money. · Management Risk.The Mid Cap Fund is subject to management risk because it is an actively managed investment portfolio and because the Fund relies on the Adviser’s ability to pursue the Fund’s goal.The Adviser will apply its investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that its decisions will produce the desired results. · Equity Risk.The risks that could affect the value of the Mid Cap Fund’s shares and the total return on your investment include the possibility that the equity securities held by the Fund will experience sudden, unpredictable drops in value or long periods of decline in value.Equity securities generally have greater price volatility than fixed income securities. · Foreign Securities Risk.Foreign securities are subject to special risks.Foreign securities can be more volatile than domestic (U.S.) securities.Securities markets of other countries are generally smaller than U.S. securities markets.Many foreign securities may be less liquid than U.S. securities, which could affect the Fund’s investments.Foreign securities may be adversely affected by political instability; changes in currency exchange rates; inefficient markets and higher transaction costs; foreign economic conditions; or inadequate or different regulatory and accounting standards. 2 · Sector Emphasis Risk.Sector emphasis risk is the risk that the securities of companies in the same or related businesses, if comprising a significant portion of the Mid Cap Fund’s portfolio, could react in some circumstances negatively to market conditions, interest rates and economic, regulatory or financial developments and adversely affect the value of the portfolio to a greater extent than if such business comprised a lesser portion of the Fund’s portfolio. · Liquidity Risk.Low or lack of trading volume may make it difficult to sell securities held by the Mid Cap Fund at quoted market prices. · Mid Cap Company Risk.A mid cap company may be more vulnerable to adverse business or economic events than stocks of larger companies.These stocks present greater risks than securities of larger, more diversified companies. · Value Style Investing Risk.The Adviser follows an investing style that favors value investments.The value investing style may over time go in and out of favor.At times when the value investing style is out of favor, the Mid Cap Fund may underperform other funds that use different investing styles. · New Fund Risk.The Mid Cap Fund is new with no operating history and there can be no assurance that the Fund will grow to or maintain an economically viable size, in which case the Board may determine to liquidate the Fund. Performance When the Fund has been in operation for a full calendar year, performance information will be shown here.Updated performance information will be available on the Fund’s website at www.pzenafunds.com or by calling the Mid Cap Fund toll-free at 1-844-796-1996 (844-PZN-1996). Management Investment Adviser. Pzena Investment Management, LLC is the Mid Cap Fund’s investment adviser. Portfolio Managers.Mr. Richard Pzena (Founder, Chief Executive Officer and Co-Chief Investment Officer), Mr. Manoj Tandon (Principal and Co-Director of Research) and Mr. Eli Rabinowich (Principal and Portfolio Manager) are the portfolio managers primarily responsible for the day-to-day management of the Mid Cap Fund’s portfolio.Messrs. Pzena, Tandon and Rabinowich have managed the Mid Cap Fund since its inception in 2014. Purchase and Sale of Fund Shares You may purchase, exchange or redeem Mid Cap Fund shares on any business day by written request via mail (Pzena Mid Cap Focused Value Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-844-796-1996 (844-PZN-1996), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, exchange or redeem Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Investor Class Regular Retirement Accounts Institutional Class Any Amount Tax Information The Mid Cap Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you invest through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. 3 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase Mid Cap Fund shares through a broker-dealer or other financial intermediary, the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4
